Citation Nr: 1340517	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for spondylosis of the lumbar spine with herniated disc at L2-3 (low back disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis and disc space narrowing of the cervical spine (neck disability). 

3.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (skin condition).

5.  Entitlement to an initial compensable evaluation for umbilical hernia.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and St. Petersburg, Florida.

In October 2001, the RO, in pertinent part, granted service connection for a neck and back disability, umbilical hernia, pseudofolliculitis barbae, and sinusitis.  Service connection was denied for bronchitis and right wrist pain.  The Veteran submitted statements in April and June 2002 indicating that he disagreed with these decisions.  In January 2003, service connection was granted for right carpal tunnel syndrome.  In January 2003 the evaluations of the neck and back disabilities were increased.  A statement of the case was issued with respect to the other claims dated in January 2003 and the Veteran submitted a substantive appeal dated in February 2003.  In November 2004, the RO increased the evaluation of the Veteran service-connected pseudofolliculitis barbae.  

In November 2006, the Veteran withdrew his claim for a higher evaluation for his low back disability.

In September 2007, the RO, in pertinent part, denied service connection for tinnitus.  The Veteran filed a notice of disagreement in August 2008 and the RO issued a statement of the case dated in April 2010.  The Veteran submitted a substantive appeal in April 2010 in which he requested a hearing before the Board in Washington D.C.  

Since the most recent statements of the case and supplemental statements of the case with respect to the Veteran's initial increased rating claims and the claim of entitlement to service connection for bronchitis, additional medical evidence has been submitted that was not accompanied by a waiver of RO consideration.  However, as these issues are remanded below, no separate remand for initial RO consideration is required.

In statements dated in June and July 2011, the Veteran indicates that he may wish to claim an increase in his service-connected back disability.  The issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to higher initial evaluations for neck, skin, hernia, and sinusitis disabilities, and entitlement to service connection for bronchitis and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a November 2006 statement, the Veteran indicated that he was satisfied with the decision and wished to withdraw his appeal for a higher evaluation for service-connected spondylosis of the lumbar spine with herniated disc L2-3.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to a higher evaluation for service-connected spondylosis of the lumbar spine with herniated disc L2-3, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, a November 2009 statement submitted by the Veteran indicated that he wished to withdraw his claim of entitlement to a higher evaluation for service-connected spondylosis of the lumbar spine with herniated disc L2-3.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning the claims for entitlement to a higher evaluation for service-connected spondylosis of the lumbar spine with herniated disc L2-3, is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The most recent VA examinations in connection with the Veteran's increased rating claims date to September 2001, October 2004, and October 2006, respectively.  The most recent of these examinations is over seven years old and the oldest is over twelve years old.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the Board notes that the Court, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner is asked to address these criteria regarding functional loss in connection with the Veteran's neck claim.

With respect to the Veteran claim of entitlement to service connection for bronchitis, the Veteran was afforded a VA examination dated in September 2001.  The Veteran was diagnosed with a history of recurrent bronchitis.  No nexus opinion was offered and the report does not indicate that the Veteran's claims file had been reviewed in connection with the examination and report.  As such another VA examination should be afforded the Veteran in connection with the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the Veteran tinnitus claim, the Veteran was afforded a VA examination dated in December 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran complaints of acoustic trauma in service, including an office located on the flight line and from being on a firing range.  He was found to have normal hearing bilaterally.  Although the Veteran had at least one complaint of tinnitus in service, the examiner found that tinnitus was less likely related to noise exposure in service.  The Veteran also claimed tinnitus secondary to medication for his service-connected disabilities.  The examiner stated that she was unable to determine the relationship between tinnitus and the medication or other health factors.

Since the examination, the Veteran has submitted additional records contending that his noise exposure was worse than represented in the VA examination report and that this noise exposure caused his tinnitus.  Specifically, the Veteran indicated that he received "small arms master" proficiency, and trained others on M-16, grenade, and 50 caliber ranges, was assigned to two aviation units and flew to the DMZ to resupply outposts twice a week, exposing him to aircraft noise.  The Veteran also submitted a medication side effects sheet, indicating that ringing in the ears may result from taking the medication, in support of his claim that it may be a result of medication for service-connected disabilities.  While much of this evidence was submitted previously, some of it is new and supports his contentions.  As such, the Veteran should be afforded additional opinion that takes this additional evidence into account.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Finally, the Board notes that the Veteran, in his April 2010 substantive appeal in connection with his tinnitus claim, requested a hearing before the Board in Washington, D.C.  This request is nearly three and a half years old.  Upon remand, the Veteran should be asked whether he still wishes to testify before the Board and, if so, whether he wishes to testify in Washington, DC or at the local regional office.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  This should include updated VA records.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran indicate whether he wishes to testify at a hearing before the Board on the issue of entitlement to service connection for tinnitus and, if so , whether he would like to testify in Washington, DC, or at the local regional office.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Arrange for a VA examination in order to assess the current nature and severity of his service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's neck disability, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the disability causes radiculopathy in the extremities and, if so, is this radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

With respect to umbilical hernia, the examiner should render findings as to whether the Veteran's disability is (i) small, reducible, or without true hernia protrusion, (ii) not operated, but remediable, (iii) postoperative recurrent, readily reducible and well supported by truss or belt, (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

With respect to pseudofolliculitis barbae, the examiner should render findings as to whether the condition (i) involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, (ii) involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, (iii) involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, or (iv)  involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

With respect to sinusitis, the examiner should render findings as to whether the condition (i) is detected by X-ray only, (ii) has one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, (iii) has three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, (iv) is following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Please note that the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

For each disability, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has bronchitis that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Has the Veteran had diagnosed bronchitis at any time since 2001? 

(b)  If the examiner finds that the Veteran has been diagnosed with bronchitis at any time since 2001, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Forward the claims file, including a copy of this remand, to the December 2010 VA examiner for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the December 2010 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed tinnitus.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Has the Veteran been diagnosed with tinnitus since 2007?  

(b)  If the examiner finds that the Veteran has been diagnosed with tinnitus since 2007, did such disorder have its onset during active duty, within one year of active duty, or was such condition caused or aggravated by the Veteran's military service?  In this regard, the examiner is specifically asked to comment on the Veteran's May 2011 statement and submitted evidence indicating elevated noise exposure in service and tinnitus as a side effect of medication taken for service-connected disabilities.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


